PER CURIAM.
The trial court ruled it had no jurisdiction over this action against the State of Florida for the allegedly wrongful death of plaintiff’s son on August 9, 1969 and dismissed the cause with prejudice. Plaintiff appealed from that judgment and the state filed cross-assignments of error.
After the appeal was lodged in this court the Florida Legislature enacted Chapter 71-165, Laws of Florida. It recited that if cases such as this have been dismissed, “such action shall be reinstated by order of the court upon the filing of a petition by the plaintiff during the period between July 1, 1971 and July 1, 1972.”
We previously denied a plaintiff’s motion to temporarily relinquish jurisdiction to the trial court for the purpose of entertaining a petition by plaintiff for reinstate*270ment pursuant to Chapter 71-165 because the state argued it had certain valid and proper arguments which should be heard and disposed of as a result of its cross-assignments of error.
We have heard those arguments and are of the opinion that this appeal is moot as a result of Chapter 71-165 and plaintiff’s expressed desire to petition the trial court for reinstatement. This appeal is, therefore, dismissed without prejudice for plaintiff to apply for reinstatement of the cause by filing a proper and timely petition in the trial court.
It is so ordered.